        Case 1:18-cv-12442-IT Document 3 Filed 11/26/18 Page 1 of 2
           Case MDL No. 2768 Document 328 Filed 11/26/18 Page 1 of 2




                                       UNITED STATES JUDICIAL PANEL
                                                          on
                                              MULTIDISTRICT LITIGATION




IN RE: STRYKER LFIT V40 FEMORAL HEAD
PRODUCTS LIABILITY LITIGATION                                                         MDL No, 2768




                                                (SEE ATTACHED SCHEDULE)



                         CONDITIONAL TRANSFER ORDER (CTO -37)



On April 5, 2017, the Panel transferred 3 civil action(s) to the United States District Court for the
District of Massachusetts for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See 249 F.Supp.3d 1353 (J.P.M.L. 2017). Since that time, 107 additional action(s) have
been transferred to the District of Massachusetts. With the consent of that court, all such actions
have been assigned to the Honorable Indira Talwani.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of Massachusetts and assigned to Judge
Talwani.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of Massachusetts for the reasons stated in the order of April 5, 2017, and, with the consent
of that court, assigned to the Honorable Indira Talwani.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of Massachusetts. The transmittal of this order to said Clerk shall be
stayed 7 days from the entiy thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7-day period, the stay will be continued until further order of the Panel.



                     Inasmuch as no obiectlon is               FOR THE PANEL:
                     pending at this time, the
                     stay is lifted.

                       Nov26. 2018
                           CLERK S OFFICE
                              UNITED STATES
                            JUOtCtAL PANEL ON
                         MOLTtOISTRlCT LITlOATiOS              Jeffery N. Liithi
                                                               Clerk of the Panel
     Case 1:18-cv-12442-IT Document 3 Filed 11/26/18 Page 2 of 2
        Case MDL No. 2768 Document 328 Filed 11/26/18 Page 2 of 2




IN RE: STRYKER LFIT V40 FEMORAL HEAD
PRODUCTS LIABILITY LITIGATION                                                MDL No. 2768




                   SCHEDULE CTO-37 - TAG-ALONG ACTIONS




 DIST       DIV.     C.A.NO.      CASE CAPTION



NEW YORK WESTERN


 NYW         I       18-01239     Vitello V. Howmedica Osteonics Corp.

PENNSYLVANIA WESTERN

                                  BRIDGE et al v. HOWMEDICA OSTEONICS CORP.
 PAW                 18-01489
                                  et al
 PAW                 18-01490     REJNIAK V. HOWMEDICA OSTEONICS CORP. et al




                                     'hereby certify
                                     foregoing       on 11 LtrueIfi^u
                                               document            Jnri
                                          ^Jectronic docket in the t          fo®
                                          ^'ectronfcsik/ fjipcj onofnaffli
                                          Donginal fi,ed'm my
                                                    Robert M.Farrell
                                                    jrifess
                                   Deputy Clerk
